DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This office action is in response to Response to Election/Restriction filed on 17 March 2021.
Claim 1 is pending and examined below. Claims 2 – 4 are withdrawn due to a restriction requirement.

Election/Restrictions
Applicant's election without traverse of claim 1 and the species of figs. 1, 2 in the reply filed on 17 March 2021 is acknowledged.
Claims 2 – 4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 April 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a water-soluble film web” for closing off the at least one cavity in claim 1, step (c) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the limitation “an agent” in line 4 is indefinite because the limitation is ambiguous whether the limitation refers to previously recited “an agent” in claim 1, line 1, or the limitation refers to a new agent not previously recited.  For the purpose of compact prosecution, the Examiner interprets the limitation “an agent” to mean “the agent”.

Regarding claim 1, the limitation “the cavity” in line 5 is indefinite because the antecedent basis for the limitation, “at least one cavity” in claim 1, line 3, describes one or more cavities wherein the limitation, “the cavity”, describes a single cavity; thus, the 

Regarding claim 1, the limitation “a water-soluble film web” in line 5 is indefinite because the limitation is ambiguous whether the limitation refers to previously recited “a water-soluble film web” in claim 1, line 3, or the limitation refers to a new water-soluble film web not previously recited.  For the purpose of compact prosecution, the Examiner interprets the limitation “a water-soluble film web” to mean a new water-soluble film web.  The Examiner respectfully suggests that if the limitation is a new water-soluble film web, Applicant should differentiate the two water-soluble film webs in claim 1, line 3 and claim 1, line 5 (i.e. a first water-soluble film web, a second water-soluble film web).

Regarding claim 1, the limitation “the moistened water-soluble strip of film” in line 7 is indefinite because the limitation lacks antecedent basis.  For purposes of compact prosecution, the Examiner interprets the limitation “the moistened water-soluble strip of film” to mean “the water-soluble strip of film” referring to “a water-soluble strip of film” in claim 1, line 6.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Ayats et al. (US 8,042,318 B2), hereinafter Ayats.

Regarding claim 1, Ayats discloses a method for manufacturing a water-soluble package (water-soluble package of figs. 3, 4) that contains an agent (5, fig. 2) and a water-soluble envelope (water-soluble envelope comprising the first water-soluble film and the second-water soluble film as shown in figs. 3, 4), comprising the steps of:
a) forming at least one cavity in a water-soluble film web (figs. 1, 2 and col. 2, ll. 1 – 3 describes step (a) forming a pocket or cavity in a first water-soluble film by thermoforming or vacuum forming the first water-soluble film in a mold), 
(fig. 2 and col. 2, l. 4 describes step (b) filling the pocket or cavity with a composition or agent), 
c) closing off the at least one cavity with a water-soluble film web (fig. 3 and col. 2, ll. 5 – 6 describes closing the pocket or cavity with a second water-soluble film to produce a water-soluble package),
d) moistening a water-soluble strip of film (col. 5, ll. 15 – 20 describes step (f) applying a third water soluble film wherein the third water-soluble film is sealed on the water-soluble package with a solvent as described in col. 4, ll. 4 – 9.  The common definition of the term “solvent” is “a liquid capable of dissolving another substance” – Collins English dictionary.  Thus, one having ordinary skill in the art would recognize when applying a (liquid) solvent to seal the third soluble film to the water-soluble package, the third water-soluble film is moistened or wetted with solvent), and 
e) pressing the water-soluble strip of film onto the water-soluble package (fig. 5 and col. 2, l. 10 describes applying the third water-soluble film to the water-soluble package wherein the Examiner deems applying the third water-soluble film to the water-soluble package would involve pressing when the third water-solvent film contacts the water-soluble package).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID G SHUTTY/           Examiner, Art Unit 3731                                                                                                                                                                                             	20 March 2021

/THANH K TRUONG/           Supervisory Patent Examiner, Art Unit 3731